Citation Nr: 1638783	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels (to include Meniere's disease).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in January 2015 for further development.    


FINDINGS OF FACT

 1.  The Veteran experienced recurrent episodes of vertigo, nausea, and dizziness during service; and he was diagnosed with possible/probable Meniere's disease at that time.  

 2. The Veteran has been diagnosed with Meniere's disease by several private examiners, who have opined that the Meniere's disease was incurred in or was caused by service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels (to include Meniere's disease) have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records contain several reports of recurrent dizziness, vertigo, and nausea.  The Veteran was assessed with possible/probable Meniere's disease during service (November 1965, December 1965, June 1966, August 1966, September 1966) (VBMS, 7/108, pgs. 13-30).  The Veteran's separation examination yielded normal findings (VBMS, 7/108, p. 63).  In a Report of Medical History, he denied dizziness or fainting spells (VBMS, 7/108, p. 58).

The Veteran submitted a February 2011 correspondence from Dr. B.A. of Hearing Solutions.  Dr. B.A. noted that "[hearing loss] fluctuations noted from the test results on February 13, 2009 are likely the result of Meniere's Disease" (VBMS, 3/1/11).  

The Veteran underwent a VA audiologic examination in July 2011.  Regarding Meniere's disease, the examiner found no pathology upon which to render a diagnosis.  He stated that the Veteran does not have asymmetric hearing loss; and his physical examination was normal as well.  

In the Veteran's October 2011 notice of disagreement, he stated that the July 2011 VA examination consisted solely of a walk the line test and a finger to nose "drunk test."  He stated that he was rushed out the door, seemingly so that the examiners could start their holiday weekend (VBMS, 10/6/11).

The Veteran submitted a September 2011 correspondence from Dr. P.A.H.  He stated that the Veteran was a patient of his at the Shawnee Medical Center Clinic.  Dr. P.A.H. stated that after reviewing the medical records, the Veteran had multiple episodes consistent with Meniere's disease (including a provisional diagnosis of Meniere's disease).  Dr. P.A.H. opined that, more likely than not, the Veteran's Meniere's disease started while on active duty (VBMS, 10/12/11).

The Veteran submitted a December 2011 correspondence in which he stated that when he was service, he was told that he would always have dizzy spells; but he was never told about the diagnosis of Meniere's disease (VBMS, 12/30/11).

The Veteran submitted a May 2012 Independent Medical Examination report from Dr. T.L.M. of the Ellis Clinic.  Dr. T.L.M. noted that the Veteran reported tinnitus, vertigo, and nausea on a number of occasions; and that he was discharged from service with a diagnosis of Meniere's disease.  The Veteran reported that he continues to have these attacks at least on a weekly basis.  Dr. T.L.M. explained that due to the Veteran's exposures to weapons training and high explosives on a
number of occasions during active duty service, he developed trauma to his VIII
cranial nerve and his semicircular canals that are used for both balance and hearing.  Dr. T.L.M. stated that the small stones within the canals can be reset and this has caused the Veteran to have problems with this on a weekly basis.  He stated that there is really no treatment for this and nothing he had tried showed any response.  Dr. T.L.M. stated that the Veteran continues to have these same problems today as was noted on his active duty records (VBMS, 7/12/12).

In a Brief supporting his appeal, the Veteran argued that according to the National Institute on Deafness and Other Communication Disorders with the National Institutes of Health, there is no definitive test or single symptom that a doctor can use to diagnose Meniere's Disease, and that "a diagnosis is based upon medical history and symptoms"  (VBMS, 7/12/12).  He also noted that according the Mayo Clinic, a diagnosis of Meniere's Disease requires two spontaneous episodes of vertigo, each lasting 20 minutes or longer, hearing loss verified by a hearing test on at least one occasion, tinnitus or aural fullness, and exclusion of other known causes of these sensory problems.  Finally, he noted that the American Academy of Otolaryngology-Head and Neck Surgery established criteria for diagnosis in which four categories were defined:

"CERTAIN" Meniere's Disease requires a diagnosis of "Definite" Meniere's
Disease plus a histopathological confirmation.

"DEFINITE" Meniere's Disease requires findings of two or more definitive
spontaneous episodes of vertigo lasting twenty or more minutes, audiometrically
documented hearing loss on at least one occasion, tinnitus or aural fullness, and
the exclusion of other causes.

"PROBABLE" Meniere's Disease requires findings of one definitive episode of
vertigo, audiometrically documented hearing loss on at least one occasion,
tinnitus or aural fullness, and the exclusion of other causes.

"POSSIBLE" Meniere's Disease requires findings of episodic vertigo of the
Meniere's type without documented hearing loss, or sensorineural hearing loss,
fluctuating or fixed, with disequilibrium but without definitive episodes, and exclusion of other causes.

The Veteran argued that the records (both service treatment and post service treatment records) are sufficient to establish that the Veteran has a "definite" diagnosis of Meniere's disease.  

Pursuant to the Board's January 2015 Remand, the Veteran underwent a VA examination in April 2015 (VBMS, 5/27/15).  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran was diagnosed with Meniere's syndrome in 1966.  The Veteran reported that the symptoms began in 1966 while he was driving a car, and that the condition has stayed the same.  He reported vertigo occurring less than once per month and lasting less than one hour.  He also reported hearing loss and/or tinnitus. 

Upon examination, the examiner noted a normal external ear, normal ear canal, normal tympanic membrane, and normal gait.  Romberg test was normal (negative).  The Dix Hallpike test for vertigo was normal; and the limb coordination test (finger-nose-finger) was normal.  The examiner noted a normal videonystagmography (VNG).  The examiner stated that for the Veteran's claimed disability, the diagnosis is Meniere's disease.  He opined that it was less likely than not that the Veteran's disability was incurred in or caused by service.  He reasoned that the Veteran's current audiogram and physical exam are not consistent with Meniere's Disease.  However, he then stated that an ENG is needed to determine if there is any weakness in the labyrinthine organs.  He stated that "this is needed to finalize this claim."  

The Veteran submitted an April 2016 correspondence from C.W. (of the St. Anthony Shawnee Hospital) who stated that the Veteran has been a patient of his since March 2015 and that he has a diagnosis of Meniere's disease.  He also stated that there is a high probability that his hearing loss is secondary to Meniere's disease.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that all three elements of service connection appear to be in dispute.  However, in giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted.

With regards to whether the Veteran incurred an in-service disease or injury, there is no doubt that the Veteran reported recurrent dizziness, vertigo, and nausea.  There was no definite diagnosis.  However, on multiple occasions, he was assessed with possible or probably Meniere's disease.  Consequently, the Board finds that this element of service connection has been satisfied.

With regards to whether the Veteran has a current disability and whether any such disability is related to service, there are conflicting medical opinions.  The VA examiner who examined the Veteran in July 2011 and April 2015 found that the objective findings were insufficient and/or not consistent with a diagnosis of Meniere's disease.  Several private examiners have diagnosed Meniere's disease and provided nexus opinions linking it to service.    

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physicians in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regards to the first two factors, the Board finds that all the examiners were familiar with the pertinent factual premises and that they provided fully articulated opinions.  

With regards to the third factor, the Board finds that the VA examiner's opinion failed to adequately address the evidence that weighs in the Veteran's favor.  Specifically, the VA examiner's opinion was based on the fact that the Veteran did not have asymmetric hearing loss, and the physical examination was normal.  He failed to acknowledge the fact that there is no single test that can determine the presence or absence of Meniere's disease.  The Veteran provided medical treatises from the National Institute of Health, the Mayo Clinic, and the American Academy of Otolaryngology-Head and Neck Surgery.  These all indicated that Meniere's disease can be diagnosed based on episodes of vertigo, hearing loss, tinnitus, aural fullness, etc.  These symptoms are all noted in both the service treatment records and the post service treatment records.  Consequently, the VA examiner's objective findings (or lack thereof) are not dispositive to the issue.  Moreover, the examiner stated that an ENG is needed to determine if there is any weakness in the labyrinthine organs.  He stated that this is needed to finalize this claim; but there is no evidence that the ENG was conducted.

Additionally, the Board notes that the Veteran can be service connected for a disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels, even in the absence of a Meniere's disease diagnosis.  The Board finds that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Moreover, the Board finds the Veteran credible.  The reporting of his symptoms in service was made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits.  As such, they are highly probative.  His post service reports have been consistent with those made during service.

In short, the Board does not find adequate reasons and bases to adopt the VA examiner's opinion over the opinions of the private examiners (B.A., T.L.M., P.A.H., and C.W.).  Consequently, the evidence is in equipoise, and service connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that RO letters dated September 2008 and April 2011 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a disability manifested by dizziness, vertigo, nausea, and fluctuations in hearing levels (to include Meniere's disease) is granted.






______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


